448 F.2d 787
John Joseph COYLE, A-235383, 313913, Petitioner-Appellant,v.E. J. OBERHAUSER, Superintendent, California Institution forMen, Appellee.
No. 25720.
United States Court of Appeals,Ninth Circuit.
Oct. 7, 1971.

John Joseph Coyle, in pro. per.
Jack K. Weber, Deputy Atty. Gen., Evelle J. Younger, Cal., Atty. Gen., William James, Asst. Atty. Gen., John H. Darlington, Los Angeles, Cal., for appellee.
Before CHAMBERS and ELY, Circuit Judges; and BATTIN,** District Judge.
PER CURIAM:


1
The order of the district court denying habeas corpus relief without a hearing is affirmed.


2
Coyle's main point is foreclosed by United States v. White, 401 U.S. 745, 91 S. Ct. 1122, 28 L. Ed. 2d 453 (1971).


3
We find the point made under Miranda v. Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694 (1966), to be without merit.



**
 The Honorable James F. Battin, United States District Judge, District of Montana, sitting by designation